EXHIBIT 3.1 ARTICLES OF INCORPORATION ROSS MILLER Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4620 (775) 684-5708 Website:www.nvsos.gov Articles of Incorporation (PURSUANT TO NRS CHAPTER 78) Filed in the Office of Ross Miller, Secretary of State, State of Nevada Document Number20140829828-74 Filing Date and Time 12/29/2014 Entity Number: E0647382014-5 1.Name of Corporation:OILFIELD SAFETY HOLDINGS INC. 2.Registered Agent for Service of ProcessCommercial Registered Agent:PARACORPINCORPORATED 3.Authorized Stock:100,000 Preferredpar value .001 74,000,000 Common par value .001 4.Names and Addresses of Board of Directors – 1) SHAWN W. SMOOT, 1507 N. 1ST STREET, McALESTER OK 74501 2) AMY WILKINSON 1507 N. 1ST STREET, McALESTER OK 74501 5.Purpose:The purpose of the coporation shall be: ANY LEGAL PURPOSE 6.Name and Address of Signature of Incorporator - /s/ Robert L. Cashman, 18482 Park Villa Place, Villa Park,California 92861 7.Certificate of Acceptance of Appointment of Registered Agent -Paracorp Incorporation, arson St. #208, Carson City NV 89701 //signed//
